I think that an elimination of any portion of Section 10 of Chapter 14708, Laws of 1931, for the reason given in the opinion, is in conflict with the holding of the majority opinion in the case of Gandy v. Borras, 114 Fla. 503, 154 South. Rep. 248, which held that the general words used in the Act, Section 3579 C.G.L. 1927, relating to the examination of an applicant for a permit to operate a moving picture machine, must be limited in meaning to a practical and elementary examination of the applicant as to his knowledge of electricity insofar as that subject is related to the operation of a moving picture machine, and by the same method of reasoning the language contained in Section 10 of Chapter 14708, Laws of 1931, which is stricken from the Act as bad, may be construed to be limited in the examination of the applicant for a permit to practice dentistry to such subjects only as are taught in accredited schools of dental surgery.
While I agree with the conclusion reached by Mr. Justice BROWN that the petitioner should be remanded, I do not agree with the statement in the opinion that any portion of Section 10, supra,
relating to the examination of the applicant is invalid because under the authority of the Gandy case, supra, the portion so stricken must be limited in meaning to an examination in such subjects pertaining to the practice of dentistry as are taught in accredited schools of dental surgery. *Page 607 
                              ON REHEARING.